     2:19-cv-02833-RMG          Date Filed 01/18/21      Entry Number 26        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA


Diane Wilson Skipper,               )
                                    )
               Plaintiff,           )                 Civil Action No. 2:19-2833-RMG
                                    )
               vs.                  )
                                    )
Andrew Saul, Commissioner           )
of Social Security Adminstation,    )                       ORDER
                                    )
               Defendant.           )
                                    )
____________________________________)

       This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiff’s application for Disability Insurance

Benefits (“DIB”). In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this

matter was referred to the United States Magistrate Judge for pretrial handling. The Magistrate

Judge issued a Report and Recommendation (“R & R”) on January 11, 2021, recommending that

the decision of the Commissioner be reversed and remanded to the agency because the

Administrative Law Judge (“ALJ”) failed to properly evaluate and weigh Plaintiff’s subjective

complaints of pain caused by her fibromyalgia by discounting her subjective complaints in favor

of objective evidence. (Dkt. No. 24 at 6-10). The Commissioner has advised the Court he will

not file an objection to the R & R. (Dkt. No. 25).

       The Court ADOPTS the Report and Recommendation as the order of this Court,

REVERSES the decision of the Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g),

and REMANDS the matter to the Commissioner for further proceedings consistent with this

order. Since Plaintiff’s application for disability benefits has been pending now for over four

                                                -1-
     2:19-cv-02833-RMG          Date Filed 01/18/21      Entry Number 26       Page 2 of 2




years, the Commissioner is directed to schedule another administrative hearing in this matter

within 120 days of this Order and to issue a final agency decision within 180 days of this Order.

       AND IT IS SO ORDERED.



                                                     S/ Richard Mark Gergel
                                                     Richard Mark Gergel
                                                     United States District Judge


Charleston, South Carolina
January 18, 2021




                                               -2-
